DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species (1) directed to the method of claim 1, generally requiring the step of “outputting a first prompt to a surgeon to further resect the first bone proportional to the first phase difference”.
Species (2) directed to the method of claim 16, generally requiring the step of “outputting a first prompt to exchange the first implant for a second implant of the second implant geometry”.
Species (3) directed to the method of claim 20, generally requiring the step of “outputting a prompt to the surgeon to insert a spacer of the first spacer geometry between the first test implant and the second bone proximal to the first ligament”.

In case of selection of species (1), Applicant is requested to elect one of the following sub-species:
Sub-species (A) directed to claim 7, generally requiring the step of “outputting a second prompt to the surgeon to exchange the first test implant for a second implant of the second implant geometry”.
Sub-species (B) directed to claim 12, generally requiring the step of “outputting a second prompt to the surgeon to insert a spacer of the first spacer geometry between the first test implant and the second bone”.
The species are independent or distinct because each species as set forth above contains independent and distinct elements from the other, each of which may be a point of novelty. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic for the species; however, claim 1 is generic for the sub-species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The inventions require a different field of search (e.g., searching different classes / subclasses, groups / subgroups, electronic resources, and/or employing different search queries) and/or the prior art applicable to one species may not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775